Exhibit 99.2 ADVANCED GAMING ASSOCIATES LLC FINANCIAL STATEMENTS SEPTEMBER 30, 2016 INDEX PAGE ACCOUNTANT'S AUDIT REPORT 1 FINANCIAL STATEMENT: BALANCESHEET 2-3 STATEMENTOFINCOME 4-5 PORTOCK, BYE, WEISS& CO., LLC CERTIFIED PUBLIC ACCOUNTANTS JAMES F. PORTOCK, C.P.A. KIRK D. BYE, C.P.A. BRIAN C. WEISS, C.P.A. 2, P.O. BOX 159 NORTHFIELD, NEW JERSEY (609) 646-6676 • 646-0006 FAX 484-0572 INDEPENDENT ACCOUNTANT’S COMPILATION REPORT OCTOBER 31, 2016 TO THE MEMBERS ADVANCED GAMING ASSOCIATES LLC SOMERS POINT, NEW JERSEY 08244 MANAGEMENT IS RESPONSIBLE FOR THE ACCOMPANYING FINANCIAL STATEMENTS, OF ADVANCED GAMING ASSOCIATES LLC, WHICH COMPRISE THE BALANCE SHEET AS OF SEPTEMBER 30, 2, WE DO NOT EXPRESS AN OPINION, A CONCLUSION, NOR PROVIDE ANY FORM OF ASSURANCE ON THESE FINANCIAL STATEMENTS. MANAGEMENT HAS ELECTED TO OMIT SUBSTANTIALLY ALL THE DISCLOSURES AND THE STATEMENT OF CASH FLOWS REQUIRED BY ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA. IF THE OMITTED DISCLOSURES AND STATEMENT OF CASH FLOWS WERE INCLUDED IN THE FINANCIAL STATEMENTS, THEY MIGHT INFLUENCE THE USER’S CONCLUSIONS ABOUT THE COMPANY’S FINANCIAL POSITION, RESULTS OF OPERATIONS, AND CASH FLOWS. ACCORDINGLY, THE FINANCIAL STATEMENTS ARE NOT DESIGNED FOR THOSE WHO ARE NOT INFORMED ABOUT SUCH MATTERS. RESPECTFULLY SUBMITTED, /s/ PORTOCK, BYE, WEISS & CO., LLC CERTIFIED PUBLIC ACCOUNTANTS MEMBER AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS NEW JERSEY SOCIETY OF CERTIFIED PUBLIC ACCOUNTANTS Page 1 ADVANCED GAMING ASSOCIATES LLC BALANCE SHEET AS OF SEPTEMBER 30, 2016 ASSETS CURRENT ASSETS CASH IN BANKS $ ACCOUNTS RECEIVABLE EMPLOYEE LOANS - R GELMAN INVENTORY TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT LEASEHOLD IMPROVEMENTS TRUCKS & AUTOS MACHINERY & EQUIPMENT FURNITURE & FIXTURES OFFICE EQUIPMENT LESS: ACCUMULATED DEPRECIATION ) NET PROPERTY AND EQUIPMENT OTHER ASSETS ORGANIZATION EXPENSE LOAN FEES EXCHANGES LESS: ACCUMULATED AMORTIZATION ) TOTAL OTHER ASSETS TOTAL ASSETS $ SEE ACCOMPANYING ACCOUNTANTS COMPILATION LETTER WHICH IS AN INTEGRAL PART OF THIS STATEMENT Page 2 ADVANCED GAMING ASSOCIATES LLC BALANCE SHEET AS OF SEPTEMBER 30, 2016 LIABILITIES AND CAPITAL CURRENT LIABILITIES SALES TAX PAYABLE $ ACCOUNTS PAYABLE NOTE PAYABLE - BMW NOTE PAYABLE- FULTON BANK NOTE PAYABLE - CAPE BANK NOTE PAYABLE- ALLY TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES NOTE PAYABLE - CAPE BANK NOTE PAYABLE - ALLY TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES CAPITAL BEGINNING CAPITAL WITHDRAWS ) NET PROFIT YEAR TO DATE ) TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ SEE ACCOMPANYING ACCOUNTANTS COMPILATION LETTER WHICH IS AN INTEGRAL PART OF THIS STATEMENT. Page 3 ADVANCED GAMING ASSOCIATES LLC STATEMENT OF INCOME FOR THE 9 MONTHS ENDED SEPTEMBER 30, 2016 9 MONTHS ENDED SEPTEMBER 30, CONTRACT INCOME SALES $ TOTAL CONTRACT INCOME COST OF CONTRACTS INVENTORY – BEGINNING PURCHASES FREIGHT PAYROLL PAYROLL TAX SUBCONTRACTORS INVENTORY ENDING ) TOTAL COST OF CONTRACTS GROSS PROFIT OPERATING EXPENSES (SCHEDULE) NET OPERATING PROFIT ) OTHER INCOME INSURANCE RECOVERY TOTAL OTHER INCOME NET PROFIT $ ) SEE ACCOMPANYING ACCOUNTANTS COMPILATION LETTER WHICH IS AN INTEGRAL PART OF THIS STATEMENT Page 4 ADVANCED GAMING ASSOCIATES LLC STATEMENT OF INCOME FOR THE 9 MONTHS ENDED SEPTEMBER 30, 2016 9 MONTHS ENDED SEPTEMBER 30, OPERATING EXPENSES ADVERTISING $ AUTO EXPENSE AUTO LEASE AMORTIZATION BANK CHARGES CLEANING DEPRECIATION DUES & SUBSCRIPTION ELECTRIC EQUIPMENT LEASING GAS INSURANCE INSURANCE - LIFE INTEREST JANITORIAL LEGAL & PROFESSIONAL LICENSES MAINTENANCE OFFICE EXPENSE OUTSIDE SERVICE PAYROLL SERVICE PENSION EXPENSE RENT STATUTORY REPRESENTATION SUPPLIES TAXES - OTHER TELEPHONE TRAVEL TRAVEL – AMEX TRAVEL – MASTERCARD TRASH REMOVAL UNIFORMS TOTAL OPERATING EXPENSES $ SEE ACCOMPANYING ACCOUNTANTS COMPILATION LETTER WHICH IS AN INTEGRAL PART OF THIS STATEMENT Page 5
